Citation Nr: 1110273	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-36 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher (compensable) initial  disability rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active duty service from June 1967 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that granted service connection for PTSD, and assigned a 10 percent initial rating, effective from July 23, 2008.  A September 2009 rating decision during the appeal assigned a higher rating of 30 percent for PTSD for the entire initial rating period on appeal from July 23, 2008.  

The September 2009 rating decision also granted service connection for bilateral hearing loss, and assigned a noncompensable (0 percent) initial disability rating, effective from July 23, 2008.  The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect for some of the rating period, panic attacks about once a week, very mild impairment of memory, disturbances of motivation and mood, and some difficulty in establishing and maintaining effective work and social relationships.

2.   For the entire initial rating period on appeal, the Veteran's PTSD did not more nearly approximate occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent for PTSD have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The appeal for a higher initial rating than 30 percent for PTSD arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  At any rate, the Board notes that the Veteran was furnished additional VCAA notice in September 2009.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded a VA examination in November 2008 to address the level of disability of his PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings.  Therefore, the Board finds the examination to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Initial Rating for PTSD

The present appeal involves the Veteran's appeal for a higher initial disability rating in excess of 30 percent for PTSD.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 
12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides: 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran contends that his PTSD warrants an initial disability rating in excess of 30 percent.  In his substantive appeal, he wrote that he had problems with hypervigilance, startle response, panic attacks weekly, inability to establish relationships, wanting to be left alone, memory problems, loss of interest in completing projects, depressed mood, thoughts of suicide, irritability, bursts of anger and road rage, problems sleeping, nightmares, night sweats, and insomnia.

After a review of all the evidence, resolving reasonable doubt on each rating question in this case, the Board finds that the criteria for a rating of 50 percent under Diagnostic Code 9411 have been more nearly approximated throughout the initial rating period on appeal.  The Board finds that, for the entire initial rating period on appeal, the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect (for some of the rating period), panic attacks about once a week, very mild impairment of memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

The evidence includes several lay statements from the Veteran's ex-wife, girlfriend, sister, and mother dated in August 2008 that reflect that for the rating period the Veteran has shown hypervigilance, sleep problems, irritability, outbursts of anger, anxiety, depression, difficulty with work pressures, difficulty with close relationships, and avoidance of crowds and tendency to isolate or become withdrawn.  

There is some evidence of flattened affect during the appeal period, though the evidence does not show consistent flattened affect for the entire period.  The evidence shows that in July 2008 the Veteran's affect was somewhat flattened and subdued, although in November 2008, the  affect was within normal limits.   

The evidence does not show any circumstantial, circumlocutory, or stereotyped speech during the rating period.  In July 2008, his speech was clear and coherent.  In November 2008, the Veteran's speech was fluid and articulate without significant hesitations.

In his September 2009 substantive appeal, the Veteran reported that he has weekly panic attacks.  The Veteran's family also described anxiety, suspiciousness, and paranoia.  

At no point did the Veteran show a difficulty in understanding complex commands.  Neither the Veteran nor other family members have reported that the Veteran experiences difficulty in understanding complex commands. 

The evidence shows that the Veteran may experience some mild symptoms of memory loss.  Memory was within normal limits in July 2008, and in November 2008, the examiner noted no deficiency in memory.  Notwithstanding the examination findings, in his substantive appeal, the Veteran reported that he experienced memory problems. 

The evidence does not show any significant impaired judgment.  In July 2008 the examiner described the Veteran's insight and judgment as intact. The November 2008 VA examiner did not accurately report the Veteran's level of insight and judgment, but indicated that the Veteran had difficulty verbalizing his response to a proverb.  

The evidence does not show any significant impaired abstract thinking.  In July 2008, the examiner noted logical and orderly associations with no evidence of a thought disorder or delusional systematization.  In November 2008, the examiner found no indication of any loosening of associations, bizarre thought content, or delusional thinking that might reflect the presence of a psychotic process.  The Veteran denied hallucinations.

The evidence does show some disturbances of motivation and mood.  In July 2008, the examiner noted difficulty with motivation and transient suicidal ideation, and that mood seemed depressed.  The Veteran described difficulty with anxiety.  The Veteran again reported depression in November 2008, as well as irritability.  

The evidence shows some difficulty in establishing and maintaining effective work and social relationships.  In November 2008, the Veteran noted a few old, close friends that he talks to about things and relies on for help when necessary.  The Veteran maintained employment throughout this period.  He also belonged to the volunteer fire department for 30 years until he recently retired from it.  The examiner noted that the Veteran does have difficulty with close emotional relationships, but that he has been able to work ever since his return from Vietnam and is currently working.  The November 2008 VA examiner described the Veteran's PTSD as mild due to his stable contact with the community, some long-term friendships, his ability to work, and the lack of treatment or medication required for the disorder.  

Notwithstanding the VA examiner's assessment, the Board finds that the lay evidence places in relative equipoise the evidence on the question of whether the Veteran has experienced difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported that he experienced an inability to establish relationships, wanted to be left alone, and experienced irritability, bursts of anger, and road rage.  The Veteran's family has reported that he experienced difficulty with work pressures, difficulty with close relationships, and avoidance of crowds and tendency to isolate or become withdrawn.  Resolving reasonable doubt on this question, the Board finds that the Veteran has experienced difficulty in establishing and maintaining effective work and social relationships.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may affect the severity of his PTSD.  These include, but are not limited to, nightmares, night sweats, increased startle response, hypervigilance, and others.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptoms more nearly approximate the criteria under Diagnostic Code 9411 for a 50 percent disability rating for the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7.

The Board also finds that, for the entire initial rating period on appeal, the Veteran's PTSD did not more nearly approximate the criteria for a higher disability rating of 70 percent under Diagnostic Code 9411.  For the entire initial rating appeal, the Veteran's PTSD did not more nearly approximate occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

The record is silent regarding any obsessional rituals that interfere with routine activities.  Again, in July 2008, his speech was clear and coherent.  In November 2008, the Veteran's speech was fluid and articulate without significant hesitations.  At no point was the Veteran's speech described as illogical, obscure, or irrelevant.  The Veteran functions independently, appropriately, and effectively with no continuous panic or depression affecting his ability.  The evidence showed irritability and anger at times, but it did not indicate any impaired impulse control or periods of violence.  The evidence showed no spatial disorientation or neglect of personal appearance and hygiene.  The Veteran successfully maintains employment and volunteered for the fire department for 30 years indicating little difficulty in adapting to stressful circumstances.  The Veteran also successfully maintains a few close friends, as well as a girlfriend and a relationship with his daughters.  Therefore, the Veteran does not show an inability to establish and maintain effective relationships.  

The Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a 70 percent disability rating.  The Veteran's symptoms are sufficiently addressed in the 50 percent criteria.  The Veteran's symptoms for the initial rating period generally include flattened affect for some of the rating period, panic attacks about once a week, very mild impairment of memory, disturbances of motivation and mood, and some difficulty in establishing and maintaining effective work and social relationships.  These symptoms are specifically addressed in the 50 percent rating criteria of Diagnostic Code 9411.  38 C.F.R. § 4.130.

Additionally, the Veteran's GAF scores are consistent with the 50 percent rating.  Generally, the Veteran's GAF scores ranged from the low 50s, indicating  moderate symptoms or moderate difficulty in social, occupational, or school functioning, to 65, indicating some mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  As the Veteran's GAF scores for this period remained between 50 and 65, the Board notes that they do not indicate that a higher initial rating than 50 percent is warranted.  For these reasons, the Board finds that the weight of the evidence is also against a rating in excess of 50 percent rating for the entire period.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board also has considered whether the criteria for referral for extraschedular disability rating are met.  An extraschedular disability rating is warranted when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of clinical findings and history, including history reported to examiners as well as history in lay statements or testimony.  In this case, considering all the lay and medical evidence, including the Veteran's and his family members' written statements, the Board has found that the Veteran's PTSD manifested with occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect for some of the rating period, panic attacks about once a week, very mild impairment of memory, disturbances of motivation and mood, and some difficulty in establishing and maintaining effective work and social relationships.  All of these symptoms or social and occupational impairments are explicitly recognized by the schedular rating criteria. 

As seen in the analysis above, the Board has considered these aspects of the Veteran's PTSD disability, and finds that the rating schedule (Diagnostic Code 9411) adequately provides for ratings base on these symptoms.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood.  All of the Veteran's psychiatric symptoms attributable to PTSD are therefore adequately rated by either specific schedular rating criteria or by analogy under the schedular criteria.  See Mauerhan, 16 Vet. App. 436.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  

In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  For this reason, the 
Board finds that the Rating Schedule measures and contemplates all aspects of the PTSD disability, so is adequate to rate the Veteran's service-connected PTSD, so that referral for extraschedular consideration is not warranted.  


ORDER

An initial disability rating of 50 percent for PTSD, for the entire rating period on appeal, is granted.  


REMAND

With respect to the issue of a higher initial (compensable) evaluation for bilateral hearing loss, the Veteran's representative submitted a Notice of Disagreement in February 2010 appealing the assigned disability rating provided in the September 2009 rating decision grant of service connection for bilateral hearing loss.  In the February 2010 Statement of Accredited Representative in Appealed Case, the representative noted that the Veteran continues to believe that the evaluation for hearing loss remains under-evaluated based on the diagnosis on record for that condition.  The representative then expressed a wish for the issue of a compensable initial disability rating to be certified to the Board.  

A written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201.  A claimant or his representative must file a notice of disagreement within one year from the date that the agency mails notice of the determination to him or her.  38 C.F.R. § 20.302.  The statement by the representative in February 2010 was received within one year of the September 2009 rating decision and expressed both disagreement and a desire to appeal.  Therefore, the Board finds it to be a timely notice of disagreement.  

The RO, however, never issued a Statement of the Case regarding the issue of an initial compensable disability rating for bilateral hearing loss.  As such, the Board must return the claim for the RO to issue a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely Substantive Appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issue of a higher initial (compensable) disability rating for bilateral hearing loss is REMANDED for the following action:

The RO/AMC should issue the Veteran a Statement of the Case addressing the issue of entitlement to a compensable initial disability rating for bilateral hearing loss.  The Veteran and his representative should be advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to this matter.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


